Title: To John Adams from Bartholomew Burges, 29 May 1790
From: Burges, Bartholomew
To: Adams, John

The Honorable John Adames Esquire L.L.D. Vice President of the United States &c.,New York 29th May ‘90


May it please your Excellency—Sir, you did me the honor the winter before last to subscribe to a little Astronomical essay of mine and on my presenting the work I was honor’d by your invitation at Braintree, which gain’d me access to your Excellency: when on your understanding that I had been some many years in the East Indies, your Excellency was pleas’d to intimate that you would present to your friends in Congress a memorial if I prepar’d one pointing out the eligibility of the Americans establishing factories in the East Indies and of striking up Commercial treaties with the Indostan, and other Asiatic powers: a sufficient inducement for me to have digested into a Narrative the materials in my possession and the India matters I had then in speculation; and propos’d within my self to have effected this work, as soon as I should have received the profits of my little literary undertaking, but disappointed therein by my having intrusted a man with my list of subscribers and a second Edition of my Work who laying himself in with Edes the Printer at Boston and my Engraver; both equally dispos’d to wrong me, under the colour of Partnership, sequester’d the work out of my hands, and left me in a very ridiculous position at Boston, depriving me of all the advantages I expected to have reaped from it; when in order to retrieve my self I set about composing and protracting a Sett of Charts of the Coast of America which are all now engraved, & published in Boston; a laborious peice of work that I compleated under very disadvantageous circumstances: when after having run my self in debt, in originating it, and bringing it forward by obtaining the patronage of the Honorable Mr. Bowdoin, Mr. Tommy Russel, Major Covin &c. &c; oblig’d to give it up and leave unpaid these demands, and forfeit my Engagements with the Public, or surrender it up to an artful fellow upon very disadvantageous terms I choos’d the latter, which man disappointing me in every shape, thro’ out the series of the whole business, at the latter end I found my self, and family (removed by this time by me to Boston) in sudden extremity in a severe season of the year, and finally reduc’d to the alternative of being beholden to some four or five Honorable Gentlemen for assistance; or of seeing my wife, & three Children suffer; for however dispos’d to stoop to any thing for their support Gentlemen, and Merchants, on the one hand; to whom I was known, averse to employ a person in a low station, who had been in company and conversation with them, and with men of rank, and was; as they were pleased to say calculated for something better; added to my having been considerably incapacitated from getting a Livelyhood by daily labour, by reason of a shot—ie. or large iron ball, I received in India that entered my breast, and pass’d thro’ my shoulder blae, in seising on an English ship in the Gulph of Gugzerat while in the service of Gollumnabby the Prince of Smde; and men who had been a long time in the line of Tuition bends the number of Newcomers acting in that Sphere leaving no opening for my succeeding that way on the other hand and our furniture and things dispos’d of to buy bread;  not resolution enough to snatch my self from my family immers’d in such distress, and go farther afield for their relief however expedient the step—In this provoking situation I remaind ‘till about the middle of this month, when rather than leave my family so situated, by going to India at this time of life without securing to them some aid in my absence as some had advis’d me to do I form’d the resolution of gaining this Metropolis where was the seat of Government and where your Excellency residing something perhaps might be hop’d for, for the meliorating my condition, at least if any countenance could be given to my plan—I might adopt for that purpose, that at the same time should have a tendency to national utility, and induc’d by these hopes, and urg’d by the above motives I came here and publish’d last Thursday the accompany’d Proposals: your Excellency’s patronage to which, can I but obtain, by your honoring me with your name thereto, and the illustrious Presidents name to crown my endeavours, it will most undoubtedly ensure my most sanguine expectations as it will be the means of not only bringing about a temporary assistance for me, but enable me to open a private Marine Academy for the improvement, and instruction of the Seafaring line in general, and Marine Intelligence Office at the same time, where when Captains of Vessels of all Denominations should be supply’d with Charts, and nautical directions and naval, and commercial information adapted to their Voyages from the most modern and authentic authorities to any part of the World, and enable me to prepare materials for an Edition of large Terraqueous Globes, and the Superfices for Engraving; a business I am thoroughly acquainted with which would have a Tendency towards promoting useful knowledge in this Empire, and of re-establishing my self again in life.  Then please your Excellency being my Ultimatum should I not with the benevolent disposition you inherit succeed in this application I should conclude that some fatality must attend my procceedings that defeats all my attempts in these parts however honest my endeavours and despair of succeeding on the Continent of America! But reflect then please your Excellency on the situation of mind that dictated these sentiments and I should have hopes that this intrusion on your hours; to your self & the world of such importance, and of my particulars might plead you to pardon the liberty I have taken and to pay some little attention to my request begging leave to subscribe myself with the greatest respect, May it please your Excellency.
Your Excellency’s most Obedient &  / devoted humble servant
Bartholomew Burges